DETAILED ACTION
Pending Claims
Claims 1-20 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (WO 2016/014536 A1 or US 2017/0158806 A1 or US Pat. No. 10,465,037 or US 2020/0010608 A1 or US Pat. No. 10,870,724) in view of Liang et al. (US 2015/0210906 A1).
Note: all citation of Peters et al. are directed to the equivalent US 2017/0158806 A1.

Regarding claims 1, 3-9, 16, and 18-20, Peters et al. disclose: (1) a curable high heat epoxy composition (Abstract; paragraphs 0016-0023 & 0093-0169; Examples 6-9 in paragraphs 0236-0251), comprising: 
at least one high heat diepoxy compound of formulas (I) to (X) (see claim for structures) (paragraphs 0004-0015, 0016, 0081-0092 & 0093);
an auxiliary polyepoxide (paragraphs 0016, 0017, 0093 & 0124-0140); and
a hardener (paragraphs 0016, 0018-0023, 0093 & 0107-0123);
(3) wherein R1 and R2 are each independently of formula (XA) 

    PNG
    media_image1.png
    78
    143
    media_image1.png
    Greyscale

wherein R3a and R3b are each independently hydrogen or C1-12 alkyl (paragraphs 0005-0006 & 0082-0083);
(4) wherein the high heat diepoxy compound is of formula (1-a) 

    PNG
    media_image2.png
    147
    366
    media_image2.png
    Greyscale

(paragraphs 0007, 0011, 0085 & 0086);
(5) wherein the auxiliary polyepoxide comprises a compound of formula (10):

    PNG
    media_image3.png
    126
    281
    media_image3.png
    Greyscale

wherein A is an inorganic group or a C1-60 hydrocarbyl group of valence n, X is oxygen or nitrogen, m is 1 or 2 and consistent with the valence of X, R is hydrogen or methyl, n is 1 to 100, and wherein the sum of m and n is greater than 2 (paragraph 0124; see also paragraphs 0125-0140);
(8) wherein the hardener is an amidine, an amine- terminated polyamide, an amidoamine, an anhydride, an aromatic diamine compound, a carboxylic acid-functional polyester, a cyanate ester, a dicyandiamide, an imidazoline, a ketimine, a latent cationic cure catalyst, a Mannich base, a metal salt, a phenol-formaldehyde resin, a polyamide, a polyamine, a polyetheramine, a polyisocyanate, a polymercaptan, a polysulfide, a substituted urea, or a combination thereof (paragraphs 0018-0023, 0107-0119 & Table 12 in paragraph 0239); (9) wherein the hardener is an amidoamine, an anhydride, an aromatic diamine compound, a carboxylic acid functional polyester, a cyanate ester, a dicyandiamide, a Mannich base, a phenol-formaldehyde resin, a polyamide, a polyamine, a polyisocyanate, a polysulfide, a polymercaptan, or a combination thereof (paragraphs 0018-0020, 0107-0116 & Table 12 in paragraph 0239); 
(16) a cured epoxy composition comprising the product obtained by curing the curable high heat epoxy composition (paragraphs 0024-0026 & 0170-0181); (18) wherein the curable high heat epoxy composition is cured by heating the curable high heat epoxy composition for a time effective to cure the composition (paragraphs 0169 & 0177-0178); (19) an article comprising the cured epoxy composition (paragraphs 0025-0026 & 0170-0181); and (20) 
Peters et al. fail to explicitly disclose an embodiment featuring: (1) 40 to 95 weight percent of the at least one high heat diepoxy compound; and (1) 1 to 40 weight percent of the auxiliary polyepoxide.  Rather, they contemplate blends with 1 to 99.9 wt% of the high heat diepoxy compound and 1 to 99 wt% of the auxiliary polyepoxide (see paragraph 0142).  In light of this, it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Peters et al. with the instantly claimed amount of high heat diepoxy compound (40 to 95 weight percent) and auxiliary polyepoxide (1 to 40 weight percent) because: (a) Peters et al. contemplate blends with 1 to 99.9 wt% of the high heat diepoxy compound; (b) Peters et al. contemplate blends with 1 to 99 wt% of the auxiliary polyepoxide; and (c) it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.

Peters et al. contemplate the use of additives, including toughening agents (see paragraphs 0093 & 0168.  However, they fail to explicitly disclose: (1) 0.01 to 12 weight percent of a core-shell particle comprising an elastomer core and a rigid shell; (6) wherein the elastomer core is a silicone, a polyolefin elastomer, a conjugated diene, a conjugated diene-monovinylaromatic copolymer, a (C4-8 alkyl) (meth)acrylate rubber, or a combination thereof; and the rigid shell comprises branched or straight chain (C1-8 alkyl) (meth)acrylate and optionally (7) wherein the elastomer core is derived from a conjugated diene or a conjugated diene-monovinylaromatic copolymer.
Liang et al. disclose a related epoxy-based composition used for high temperature applications (see Abstract; paragraphs 0005, 0006 & 0059).  They demonstrate that the instantly claimed core-shell particles are recognized in the art as suitable toughening-agents for this type of epoxy-based formulation (see Abstract; paragraphs 0005, 0006 & 0033-0051).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.  Furthermore, they demonstrate that core-shell particle amounts ranging from 2-25 wt% and from 5-15 wt% are recognized in the art as suitable quantities for achieving a toughened composition (see paragraph 0051).  In light of this, it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Peters et al. with the instantly claimed core-shell particle additive (and amount thereof) because: (a) Peters et al. contemplate the use of additives, including toughening agents; (b) Liang et al. disclose a related epoxy-based composition used for high temperature applications and demonstrate that the instantly claimed core-shell particles are recognized in the art as suitable toughening-agents for this type of epoxy-based formulation; and (c) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  Furthermore: (d) Liang et al. demonstrate that core-shell particle amounts ranging from 2-25 wt% and from 5-15 wt% are recognized in the art as suitable quantities for prima facie case of obviousness exists.
Regarding claims 10-12, the combined teachings of {Peters et al. & Liang et al.} are as set forth above and incorporated herein.  Peters et al. contemplate various amine-type hardeners, including those set forth in claim (12) (see paragraphs 0018 & 0108-0111).  The exemplary embodiments of Peters et al. include (12) 4,4'-methylenedianiline and diethyltoluenediamine (see Table 12 in paragraph 0239: see “MDA” and “DETDA”), which Applicant identifies as: (10) aromatic diamine hardeners having a melting point of less than 150oC (see paragraph 0058 of the specification; see also paragraph 0059 of the pre-publication).  These amines help to achieve a Tg greater than 200oC (see paragraph 0238).  Peters et al. fail to explicitly disclose:
(11) wherein the curable high heat epoxy composition has a viscosity of less than 200 Pa.s, when measured at 90°C; (12) wherein the curable high heat epoxy composition has a viscosity of 5 to 100 Pa.s, when measured at 90°C; 
(11) wherein a cured product derived from the curable high heat epoxy composition has a fracture toughness of greater than 170 J/m2, when measured according to ASTM D5045; (12) wherein the cured product derived from the curable high heat epoxy composition has a fracture toughness of 200 to 600 J/m2, when measured according to ASTM D5045; and
(11) wherein the cured product derived from the curable high heat epoxy composition has a glass transition temperature of 200°C to 270°C, when measured according to ASTM D3418; (12) wherein the cured product derived from the curable high heat epoxy composition has a glass transition temperature of 220°C to 270°C, when measured according to ASTM D3418.
(and amounts thereof).  
	Therefore, the skilled artisan would have expected the composition resulting from the combined teachings of {Peters et al. & Liang et al.} to obviously embrace embodiments satisfying the instantly claimed viscosity, fracture toughness, and glass transition temperature properties because: the composition resulting from the combined teachings of {Peters et al. & Liang et al.} obviously satisfies all of the material/chemical limitations of the claimed invention (and amounts thereof).
Regarding claims 13, and 14, the combined teachings of {Peters et al. & Liang et al.} are as set forth above and incorporated herein.  The exemplary embodiments of Peters et al. include (14) 4,4'-diamino diphenyl sulfone (see Table 12 in paragraph 0239: see “DDS”; see also paragraph 0110).  Aromatic amines like DDS help to achieve a Tg greater than 200oC (see paragraph 0238).  Peters et al. fail to explicitly disclose:
(13) wherein a cured product derived from the curable high heat epoxy composition has a fracture toughness of greater than 250 J/m2, when measured according to ASTM D5045; (14) wherein the cured product has a fracture toughness of 300 to 800 J/m2, when measured according to ASTM D5045; and
(13) wherein a cured product derived from the curable high heat epoxy composition has a glass transition temperature of 200°C to 275°C, when measured according to ASTM (14) wherein the cured product has a glass transition temperature of 220 to 275 C, when measured according to ASTM D3418.
However, the skilled artisan would have expected the composition resulting from the combined teachings of {Peters et al. & Liang et al.} to obviously embrace embodiments satisfying these properties because the composition resulting from the combined teachings of {Peters et al. & Liang et al.} obviously satisfies all of the material/chemical limitations of the claimed invention (and amounts thereof).  
	Therefore, the skilled artisan would have expected the composition resulting from the combined teachings of {Peters et al. & Liang et al.} to obviously embrace embodiments satisfying the instantly claimed fracture toughness and glass transition temperature properties because: the composition resulting from the combined teachings of {Peters et al. & Liang et al.} obviously satisfies all of the material/chemical limitations of the claimed invention (and amounts thereof).  
Regarding claim 2, the combined teachings of {Peters et al. and Liang et al.} are as set forth above and incorporated herein to obviously satisfy claim (2).  
Regarding claim 15, the combined teachings of {Peters et al. and Liang et al.} are as set forth above and incorporated herein to obviously satisfy claim (15).  See also paragraphs 0133-0134 & 0238 for the auxiliary polyepoxide used in this embodiment.
Regarding claim 17, the combined teachings of {Peters et al. and Liang et al.} are as set forth above and incorporated herein to obviously satisfy claim (17).  See also paragraphs 0133-0134 & 0238 for the auxiliary polyepoxide used in this embodiment.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
November 14, 2021